

117 HR 1953 IH: No Taxpayer-Funded Checks for Prisoners Act
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1953IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mr. Steil (for himself, Mr. Perry, Mr. Gallagher, and Mr. Grothman) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to prohibit incarcerated individuals from receiving 2021 recovery rebates.1.Short titleThis Act may be cited as the No Taxpayer-Funded Checks for Prisoners Act. 2.Incarcerated individuals precluded from 2021 recovery rebates(a)In generalSection 6428B(c) of the Internal Revenue Code of 1986 (as added by the American Rescue Plan Act of 2021) is amended by striking and at the end of paragraph (2), by redesignating paragraph (3) as paragraph (4), and by inserting after paragraph (2) the following new paragraph:(3)any individual who was incarcerated in a Federal prison on the date of the enactment of the American Rescue Plan Act of 2021, and.(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 9601 of the American Rescue Plan Act of 2021.